DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 26-45 are allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: Prior art fails to show or reasonably suggest the claim limitation “an MWD display and circuitry associated therewith configured to obtain sampled video content being displayed on the monitor display, the sampled video content comprising a series of screen shot image captures of the displayed video content with a frequency different than a frame rate of the displayed video content, display the sampled video content on the MWD display, and provide a remote MWD control interface to permit the remote user to remotely control the video content on the monitor display.” in combination with all other claimed limitation of independent claims 26, 40, 43 and 46.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/ALAZAR TILAHUN/                                                                            Primary Examiner, 
Art Unit 2424                                                                                                                            

/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424